United States Court of Appeals
                               For the Eighth Circuit
                          ___________________________

                                  No. 19-2186
                          ___________________________

                               United States of America

                           lllllllllllllllllllllPlaintiff - Appellee

                                              v.

                          Antony Sallis, also known as Tony

                         lllllllllllllllllllllDefendant - Appellant
                                         ____________

                      Appeal from United States District Court
                     for the Northern District of Iowa - Waterloo
                                    ____________

                               Submitted: April 13, 2020
                                 Filed: July 21, 2020
                                    [Unpublished]
                                    ____________

Before BENTON, BEAM, and KOBES, Circuit Judges.
                           ____________

PER CURIAM.

       The district court1 sentenced Antony W. Sallis to ten months in prison for
violating his supervised release. He appeals, arguing the court abused its discretion by


      1
        The Honorable C.J. Williams, United States District Judge for the Northern
District of Iowa.
failing to consider improvements in his employment status and living arrangements.
Having jurisdiction under 28 U.S.C. § 1291, this court affirms.

      In 2011, Sallis was sentenced to 70 months in prison and five years of
supervised release for conspiracy to distribute 50 grams or more of pure
methamphetamine. In August 2016 and again in August 2017, the court revoked his
supervised release for substance abuse, among other violations. In 2019, the
government sought to revoke his supervised release for a third time, based on failure
to comply with remote alcohol-testing, use of a controlled substance, and interaction
with a person engaged in criminal activity. Sallis admitted all the violations. The
district court revoked his supervised release, sentencing him to 10 months in prison.
Sallis appeals the substantive reasonableness of the revocation sentence.

       This court reviews for abuse of discretion. United States v. Fitzpatrick, 943
F.3d 838, 840 (8th Cir. 2019), citing United States v. Feemster, 572 F.3d 455, 461
(8th Cir. 2009) (en banc). A district court abuses its discretion when it: (1) “fails to
consider a relevant factor that should have received significant weight;” (2) “gives
significant weight to an improper or irrelevant factor;” or (3) “considers only the
appropriate factors but in weighing them commits a clear error of judgment.” United
States v. Williams, 624 F.3d 889, 899 (8th Cir. 2010). In his sole issue on appeal,
Sallis contends the district court abused its discretion by failing to consider two
relevant factors that deserved significant weight—his stable employment and living
arrangements.

        Sallis’s contention has no merit. The district court began by confirming that
Sallis violated the terms and conditions of his release and correctly calculating the
guidelines range of 4 to 10 months. See Gall v. United States, 552 U.S. 38, 51 (2007)
(holding the district court must first ensure “no significant procedural error”). The
court then heard argument from Sallis about his living situation and employment. This
argument included a letter from Sallis’s landlord—admitted into evidence—that he was
“a very good tenant” and a “very responsible individual.”

                                          -2-
        After argument, the court considered the 18 U.S.C. § 3553(a) factors, properly
assigning some greater weight than others. See United States v. Borromeo, 657 F.3d
754, 757 (8th Cir. 2011) (“The district court has wide latitude to weigh the § 3553(a)
factors in each case and assign some factors greater weight than others in determining
an appropriate sentence.”). Although the district court did not specifically address
Sallis’s argument about his improved living conditions and employment, the transcript
shows the court was aware of it. United States v. Struzik, 572 F. 3d 484, 487 (8th Cir.
2009) (holding that district courts are not required to “specifically respond to every
argument made by the defendant”). In fact, at the end of the hearing, the court told
Sallis, “I wish you luck. I hope when you get out you are able to get that same job
back again.” This court thus presumes the district court rejected the argument. See
United States v. Johnson, 619 F.3d 910, 922 (8th Cir. 2010) (holding that where a
district court is aware of an argument but does not mention it, this court will presume
it was “considered and rejected”). The district court “adequately explain[ed] the
chosen sentence to allow for meaningful appellate review.” Gall, 552 U.S. at 50.

       The district court weighed the relevant 3553(a) factors and did not abuse its
discretion in imposing a within-guidelines sentence. See Feemster, 572 F.3d at 464
(“[I]t will be the unusual case when we reverse a district court sentence—whether
within, above, or below the applicable Guidelines range—as substantively
unreasonable.”).

                                     *******

      The judgment is affirmed.
                      ______________________________




                                          -3-